Notice of Pre-AIA  or AIA  Status
Claims 1-4, 6-9, 11-16, and 18-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on November 04, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 9, and 14 are amended.  Claims 5, 10 and 17 are cancelled. The rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered. Following Applicants arguments and amendments, the 112 and 101 rejection of the claims is Withdrawn.


Response to prior art Arguments
Applicant's arguments filed 11/04/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 103 rejection of the claims is modified. New art is added. See office action.



Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

9.	Claim 1-2, 4, 6-9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al.(NPL-1 “An Automated Workflow to Calibrate Forward Stratigraphic Modeling; Application to Hanifa and Arab-D in Central Saudi Arabia”), hereinafter Hussain, in view of Huang et al. (PUB NO: US 20110011595A1), hereinafter Huang and further in view of Zhang et al. (“A New Predicting Method of Build-up Rate of Steering Tools Based on Kriging Surrogate Model”, 2018)

Regarding Claim 1
Hussain teaches a method geological modeling (see abstract) comprising: 
receiving a forward depositional model ;( See Abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia.)
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (See page 6 Sensitivity Analysis, Sampling, and Non-Parametric Response Surface- After measuring the calibration values between the wells and simulations, and before choosing the simulation run with the highest calibration, we analyzed the parameters affecting the outcome of the simulation. For this purpose, we ran a global sensitivity analysis to determine which input parameters cause the highest variations in the values of the output model cells. Then a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data. Moreover, we proved from several calibration experiments with stratigraphic modeling that the relationship between the input and the output is complex and non-linear. To reduce the complexity of problem, we first used the Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)

performing forward depositional modeling ;( See page 2-5-In the beginning, forward stratigraphic modeling started by simulating geological processes to study their output lithology and structure with 3D visualization. These processes are simulated numerically with the aid of diffusion or Naiver-Stokes equations to account for natural processes like water flow, deposition, erosion, and gravity flow.)

transform the forward depositional model from time domain to stratigraphic-depth domain ;( see abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia. The modeling area covers 430 km by 370 km, the cell size is 10 km, and the simulation time step is 100,000 years. In the resulting model, cells are assigned to seven index facies based on their lithology, wave energy, and water depth. Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. See page 3-5 Reference model-The 

Examiner note: Examiner consider the simulated model cells is obtained after simulating the forward depositional model using various input parameters. The simulated model is obtained as shows in the carbonate production of every sediment with time and water depth. Fig 2 as shown represents the stratigraphic depth for the model.

determining one or more pseudo-wells based on the transformed model; (see page 5- The wells and the model are referenced using the formation tops. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Examiner consider the simulated model cells represented the pseudo wells)

determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical values; (see page 5 Model vs. Wells Quantitative Match Measurements-The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Table 1 lists the comparison pairs and their matching rank. This methodology is used here to automate measuring "how close" the simulated model is to the hard data of the wells.) and

drilling a well based on the determined drilling path. (See page 1-2- Uncertainty maps, based on superimposing several simulations, were generated to check which areas of the simulation are replicated more often than others, meaning they bear, relatively, the lowest uncertainty This approach may be used to evaluate the risk of drilling new wells in specific locations, or to provide a measure of the uncertainty for subsequent reservoir simulations. In the future, we will use seismic facies and attributes, in addition to well data, for the model calibration. In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data. The digitized core descriptions provide information about the general lithological facies at each depth.)

Examiner note: Drilling a well in a location where they bear relatively the lowest uncertainty. Uncertainty is the measure of well data used for the model including well positions and paths, facies logs or "lithologs".

However, Hussain does not teach determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value and determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters.
.
In the related field of invention, Huang teaches determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (See para 23-25- A surrogate model is constructed based upon the output values for at least some of the selected sampling points. This means that the engineering model is converted into a response surface. The step of constructing a surrogate model may be performed in various ways. For example, the model may be constructed by using a polynomial fitting method, a nested surrogate’s technique, a Kriging method, a neural network method, a cubic spline method or a tessellation method. See para 46-47- FIG. 12A is a plot of sampling points for a two-parameter study generated using a Latin hypercube space-filling method. FIG. 12B is another plot of sampling points for a two-parameter study generated using a Latin Hypercube space-filling method. See para 122-124- In addition to LHM, other space filling methods may be used for the step 310 of creating one or more response surfaces 214. These include, for example, a sphere packing design method, a uniform design method, and a minimum potential method. The uniform design method seeks to find a design that offers the best uniformity. The measure of uniformity may be star discrepancy, L2 discrepancy, categorical discrepancy, or other forms.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain a to include determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value as taught by Huang in the system of Hussain for modeling of hydrocarbon-bearing subsurface reservoirs using design of experiments methods. The methods further include acquiring output values for each of the selected sampling points, and constructing a surrogate model based upon the output values for at least some of the selected sampling points. [Para 003 and Abstract]

The combination of Hussain and Huang does not teach determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters.

In the related field of invention, Zhang teaches determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters (see abstract -Build-up rate is a key technical parameter of the steering tools in the drilling of complex directional wells, especially sidetracked wells, lateral wells and extended-reach horizontal wells. Based on hot methods of drilling engineering, from a regression analysis point of view, a novel method is proposed, which uses the Kriging surrogate model to build the predictive performance function to predict the build-up rate. . In directed-drilling technique, the prediction of the build-up rate of the steering tools is a crucial technique of directional well borehole trajectory control. See section 4.1 -The related parameters that influence the build-up rate are selected as the input parameter guide angle, bending angle, camber angle, eccentric distance, the spacing with drill, stiffness, length, diameter, position of stabilizer, figure, shape and the gap between the steering tools and wellbore)

Examiner note: Build up rate is the rate measured in degrees per unit length at which the well path of a well moves from one angle to the another angle. Build rate is used in drilling wells and use for determining the wellbore trajectory for directional drilling.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain and Huang to include determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters as taught by Zhang in the system of Hussain and Huang in order to 


Regarding claim 2 and 15
Hussain further teaches wherein the forward depositional model is based on well log data descriptive of a drilled well path through a predetermined geographical area. (Page 2- Well Data and Facies Logs- In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data)


Regarding claim 4
Hussain further teaches wherein the collection of simulated physical values comprises a collection of at least one of hydraulic values, geological values, and sedimentological values. (See abstract page 1- initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. Subsequently, we ran several simulations with varying values for these critical parameters. See Sediment input parameters page 4- Along with sediment transport, the simulation uses the following input parameters for stratigraphic modelling)



Regarding claim 6, 11 and 18
Hussain further teaches wherein determining a mismatch value based on the transformed forward depositional model and the collection of simulated physical values comprises:
identifying a first collection of geological parameter values representative of geological properties measured at predetermined points along a drilled well path;
determining a second collection of geological parameter values representative of simulated geological properties of the LHS stratigraphic model at the predetermined points along the drilled well path; ( See page 6- After measuring the calibration values between the wells and simulations, and before choosing the simulation run with the highest calibration, we analyzed the parameters affecting the outcome of the simulation. For this purpose, we ran a global sensitivity analysis to determine which input parameters cause the highest variations in the values of the output model cells. Then a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data.)
and
providing the collection of differences as the mismatch value. (see table 1- The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells)

However, Hussain does not teach determining a collection of difference values comprising differences between selected geological parameter values of the first collection and corresponding geological parameter values of the second collection; 

In the related field of invention, Huang further teaches determining a collection of difference values comprising differences between selected geological parameter values of the first collection and corresponding geological parameter values of the second collection. (para 82- the operation of the well may be enhanced by technical limits derived from utilizing the user tool 212 which is based on response surface 214 developed using computer-implemented computational engineering models or simulations based on either finite difference)

Examiner note: Examiner consider the input parameters that affecting the outcome of the simulation is performed several times. Based on the sensitivity analysis, it will be determined which input parameters has the highest variation in the values of output values model cells. It has been obvious to the person in the ordinary skill in the art that the input parameter that was collected during the first and second time were used to find the difference (variations) in the values of the output model cells. 


Regarding claim 7, 12 and 19
Hussain further teaches wherein determining the kriging surrogate model comprises:
determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters ;( See Abstract- . Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. Subsequently, we ran several simulations with varying values for these critical parameters. To measure the match between the different simulation models and the observed well facies, we used facies from 16 wells. See page 6- the Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)
determining a plurality of approximation models that are emulative of the plurality of simulated models ;( see page 6 and table 1 is a collection of plurality of approximation models represented in percentage. The percentage represents the approximation- calculating the percentage of matching pairs of the total, a different criterion was followed; the comparison pairs are ranked in terms of their match from 0 to 100 %.)
ranking the plurality of approximation models based on a comparison of each approximation model to the forward depositional model; (see Table 1—Ranking of Model/Wells comparison pairs for facies.) and
identifying, based on the ranking, an approximation model of the plurality of approximation models that is emulative of the surrogate model. (See page 6-a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data)


Regarding claim 8, 13 and 20
Hussain does not teach wherein determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters comprises determining kriging predictions for locations not included in the forward depositional model.
Huang further teaches wherein determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters comprises determining kriging predictions for locations not included in the forward depositional model.(see para 139-140- Kriging estimators are said to be linear because the predicted value is a linear combination. Kriging is oftentimes used as a geostatistical technique for interpolating the value of a random field. An example is the elevation of landscape as a function of its geographical location. In the present application, Kriging is used to interpolate values for a reservoir engineering solution.)

Regarding Claim 9 and 14
Hussain teaches a method geological modeling (see abstract) comprising: 
receiving a forward depositional model ;( See Abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia.)
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (See page 6 Sensitivity Analysis, Sampling, and Non-Parametric Response Surface- After measuring the calibration values between the wells and simulations, and before choosing Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)

performing forward depositional modeling ;( See page 2-5-In the beginning, forward stratigraphic modeling started by simulating geological processes to study their output lithology and structure with 3D visualization. These processes are simulated numerically with the aid of diffusion or Naiver-Stokes equations to account for natural processes like water flow, deposition, erosion, and gravity flow.)

transform the forward depositional model from time domain to stratigraphic-depth domain ;( see abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia. The modeling area covers 430 km by 370 km, the cell size is 10 km, and the simulation time step is 100,000 years. In the resulting model, cells are assigned to seven index facies based on their lithology, wave energy, and water depth. Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. See page 3-5 Reference model-The reference model used in the project simulates two of the prominent reservoirs in the Middle East in the upper Jurassic, Arab-D (merged with Jubaila as one succession in the model) and Hanifa (Figure 2). The simulated reference model captures three defining successions. From the base, Hanifa is deposited in a carbonate platform ramp where a shift in coastline accompanies the progradation of the shoaling complex eastward. After that, an exposure and evaporation interval caps the Hanifa formation with thin anhydrite 

Examiner note: Examiner consider the simulated model cells is obtained after simulating the forward depositional model using various input parameters. The simulated model is obtained as shows in the carbonate production of every sediment with time and water depth. Fig 2 as shown represents the stratigraphic depth for the model.

determining one or more pseudo-wells based on the transformed model; (see page 5- The wells and the model are referenced using the formation tops. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Examiner consider the simulated model cells represented the pseudo wells)

determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical values; (see page 5 Model vs. Wells Quantitative Match Measurements-The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells. Starting from these tops, the facies number at the same depth from one well was 

drilling a well based on the determined drilling path. (See page 1-2- Uncertainty maps, based on superimposing several simulations, were generated to check which areas of the simulation are replicated more often than others, meaning they bear, relatively, the lowest uncertainty This approach may be used to evaluate the risk of drilling new wells in specific locations, or to provide a measure of the uncertainty for subsequent reservoir simulations. In the future, we will use seismic facies and attributes, in addition to well data, for the model calibration. In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data. The digitized core descriptions provide information about the general lithological facies at each depth.)

Examiner note: Drilling a well in a location where they bear relatively the lowest uncertainty. Uncertainty is the measure of well data used for the model including well positions and paths, facies logs or "lithologs".

However, Hussain does not teach a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations comprising:  determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value and determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters .
In the related field of invention, Huang teaches a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations (See para 75-77 and fig 2- FIG. 2 presents a modeling system 200 in accordance with certain aspects of the present techniques. In this modeling system 200, a first device 202 and a second device 203 may be coupled to various client devices 204, 206 and 208 via a network 210. The first device 202 and second device 203 may be a computer, a server, a database or other processor-based device, while the other devices 204, 206, 208 may be laptop computers, desktop computers, servers, or other processor-based devices. Each of these devices 202, 203, 204, 206 and 208 may include a monitor, keyboard, mouse and other user interface components for interacting with the analyst.)

 Huang teaches determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (See para 23-25- A surrogate model is constructed based upon the output values for at least some of the selected sampling points. This means that the engineering model is converted into a response surface. The step of constructing a surrogate model may be performed in various ways. For example, the model may be constructed by using a polynomial fitting method, a nested surrogate’s technique, a Kriging method, a neural network method, a cubic spline method or a tessellation method. See para 46-47- FIG. 12A is a plot of sampling points for a two-parameter study generated using a Latin hypercube space-filling method. FIG. 12B is another plot of sampling points for a two-parameter study generated using a Latin Hypercube space-filling method. See para 122-124- In addition to LHM, other space filling methods may be used for the step 310 of creating one or more response surfaces 214. These include, for example, a sphere packing design method, a uniform design method, and a minimum potential method. The uniform design method seeks to find a design that offers the best uniformity. The measure of uniformity may be star discrepancy, L2 discrepancy, categorical discrepancy, or other forms.)

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain to include a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations comprising: determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value as taught by Huang in the system of Hussain for modeling of hydrocarbon-bearing subsurface reservoirs using design of experiments methods. The methods further include acquiring output values for each of the selected sampling points, and constructing a surrogate model based upon the output values for at least some of the selected sampling points. [Para 003 and Abstract]

The combination of Hussain and Huang does not teach determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters.

In the related field of invention, Zhang teaches determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters (see abstract -Build-up rate is a key technical parameter of the steering tools in the drilling of complex directional wells, especially sidetracked wells, lateral wells and extended-reach horizontal wells. Based on hot methods of drilling engineering, from a regression analysis point of view, a novel method is proposed, which uses the Kriging surrogate model to build the predictive performance function to predict the build-up rate. . In directed-drilling technique, the prediction of the build-up rate of the steering tools is a crucial technique of directional well borehole trajectory control. See section 4.1 -The related parameters that influence the build-up rate are selected as the input parameter guide angle, bending angle, camber angle, eccentric distance, the spacing with drill, stiffness, length, diameter, position of stabilizer, figure, shape and the gap between the steering tools and wellbore)

Examiner note: Build up rate is the rate measured in degrees per unit length at which the well path of a well moves from one angle to the another angle. Build rate is used in drilling wells and use for determining the wellbore trajectory for directional drilling.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain and Huang to include determining a drilling path based on the Kriging surrogate and an identified set of predetermined input parameters as taught by Zhang in the system of Hussain and Huang in order to improve wellbore trajectory control accuracy and speed, reduce development costs and improve economic efficiency. (see Abstract, Li)


13.	Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (NPL-1 “An Automated Workflow to Calibrate Forward Stratigraphic Modeling; Application to Hanifa and Arab-D in Central Saudi Arabia”), hereinafter Hussain, in view of Huang et al. (PUB NO: US 20110011595A1), hereinafter Huang and further in view of Zhang et al. (“A New Predicting Method of Build-up Rate of Steering Tools Based on Kriging Surrogate Model”, 2018) and still further, in view of Berard et al. (PUB NO: US 20160070024 A1), hereinafter Berard.

Regarding claim 3 and 16
Hussain further teaches receiving the well log data descriptive of the drilled well path through the predetermined geographical area; (Page 2- Well Data and Facies Logs- In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data) and

The combination of Hussain, Huang and Zhang does not teach
projecting, based on the well log data, the drilled well path to forward depositional model coordinates in the forward depositional model.
In the related field of invention, Berard teaches projecting, based on the well log data, the drilled well path to forward depositional model coordinates in the forward depositional model. (para 132- consider a grid-based model (e.g., a finite element model, etc.) that includes grid cells (e.g., elements). In such an example, a path of an actual well or a prospective well may pass through various grid cells. Such grid cells may be associated with "local" information such as strain (e.g., and/or stress). In such an example, information of a grid cell may be transformed from a model coordinate system to a well coordinate system as part of a method that can provide one or more proxies that may be germane to well survivability (e.g., for an actual well and/or a proposed well). As an example, an actual well may pass through a space associated with a grid cell and a proposed well may be planned along a path that may pass through a space associated with that same grid cell or a different grid cell.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain, Huang and Zhang to include projecting, based on the well log data, the drilled well path to forward depositional model coordinates in the forward depositional model as taught by Berard in the system of Hussain, Huang and Zhang for assessing survivability of a borehole, which may be a well, via information obtained via geomechanical simulation and reservoir simulation of a geologic environment. In such an example, the information may be given with respect to a coordinate system in which the geologic environment is modeled. As an example, a method can include transforming at least a portion of the information to another coordinate system that is local to a borehole (e.g., whether drilled, proposed, planned, etc.). In the coordinate system local to the borehole, such information may be used to calculate one or more metrics to assess survivability of at least a portion of the borehole. [Para 54, Berard]

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.           Claims 1-4, 6-9, 11-16 and 18-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110088895 A1 Pop et al.

Discussing a method for acquiring mud gas logging data, comparing the mud gas logging data to second data associated with a sidewall fluid sample measurement, and adjusting calibration data associated with a mud gas logging tool based on the comparison of the mud gas logging data and the second data associated with the sidewall fluid sample measurement.
US 20090288881 A1 Mullins et al.

Discussing a method for measuring a formation fluid and determining a first and second fluid composition data based on the measurement. The second fluid composition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147